     Case: 1:20-cv-03585 Document #: 9 Filed: 12/10/20 Page 1 of 2 PageID #:29




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

SANDRA ZELNER by her next friend, STEVEN            )
ZELNER, individually and on behalf of all others    )
similarly situated,                                 )
                                                    )
                      Plaintiff,                    )
                                                    )      Civil Action No. 20-cv-03585
               v.                                   )
                                                    )
UNIFIN INC.,                                        )      Hon. Mary M. Rowland
                                                    )
                                                    )
                      Defendant.                    )



                          NOTICE OF VOLUNTARY DISMISSAL

PLEASE TAKE NOTICE that pursuant to Rule 41(a) (1) (A) (i) of the Federal Rules of Civil
Procedure, the above-titled action against Defendant shall be dismissed with prejudice and on the
merits, with each side to bear its own fees and costs.


Dated: December 10, 2020


                                                           Respectfully submitted,

                                                           /s/ Celetha Chatman
                                                           Celetha C. Chatman



Michael Wood
Celetha Chatman
Community Lawyers, LLC.
20 N. Clark Street, Suite 3100
Chicago, IL 60602
Ph: (312) 757-1880
Fx: (312) 476-1362
mwood@communitylawyersgroup.com
cchatman@communitylawyersgroup.com
       Case: 1:20-cv-03585 Document #: 9 Filed: 12/10/20 Page 2 of 2 PageID #:30




                                CERTIFICATE OF SERVICE

I, Celetha C. Chatman, an attorney, certify that I shall cause to be served a copy of the Notice of
Voluntary Dismissal upon the following individual(s), as indicated below, this day of
December 10, 2020 along with a certified copy of the notice entered in the case referenced
above:


 ___     CM/ECF                                 Unifin, Inc.
 ___     Facsimile                              c/o Ian Saric
 ___     Federal Express                        5996 W Touhy Ave Suite, 2000
 ___     UPS                                    Niles, IL. 60714
 ___     USPS Mail                              ian@unifinrs.com
 ___     Messenger
 _X_     Email
